Title: Thomas Jefferson to Mordecai M. Noah, 11 April 1819
From: Jefferson, Thomas
To: Noah, Mordecai Manuel


          
            Sir
            Monticello Apr. 11. 19.
          
          Accept my thanks for the copy I have recieved of your Travels in Europe Etc which I am now engaged in reading and with great pleasure. a journey of time & distance obliging me to lay it down for the moment, does not justify the witholding so long my acknolegements which I tender with my salutations of respect & esteem.
          Th: Jefferson
        